PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/569,946 
Filing Date: 15 Dec 2014
Appellant(s): SCHANER et al.



__________________
Chipo Jolibois
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-13, 15-16, 18-22, 24-28, and 41-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chacko et al. (US Patent Application Publication No. US 2012/0088054 A1) (Chacko) in view of Alzner (US Patent No. 5,458,935) (Alzner) and Albro et al. (US Patent No. US 6,403,223 B1) (Albro).

Regarding instant claims 1, 3-4, and 41-42, Chacko discloses a non-PVC film and non-PVC film laminate (Title) comprising a multi-layer transparent film having at least two layers, wherein the top layer is made of polyurethane, polyurethane acrylic copolymer, polyurethane-acrylic blend, or urethane-acrylic hybrid polymer (page 2, paragraph [0027]). Since Chacko discloses a non-PVC and does not disclose films necessarily comprising PVCs, the film is free or substantially free of polyvinyl chloride based polymer. Chacko discloses the film and film laminate provide suitable outdoor durability and scratch resistance (i.e., a protective film) (page 2, paragraph [0025]). Chacko further discloses example top layers comprising an amount of polyurethane within the claimed range of 70% to 99% by weight of the film, i.e., 95.05%, 96.78%, 93.45%, 92.60%, and 94.95% (page 6, TABLE 2).
	Chacko further discloses that the standard laminate is required to have a minimum elongation of 180% and a minimum tensile strength of 0.5 psi (page 5, paragraph [0075]).
	Chacko does not explicitly disclose at least two different polyurethanes in a specific amount, wherein each polyurethane has a specific ultimate elongation. Further, Chacko does not explicitly disclose a third polymer mixed with the at least two different polyurethanes.
	However, Alzner discloses a blend of resins comprising a an elastomeric polyurethane resin and a relatively rigid polyurethane resin, wherein the elastomeric prima facie case of obviousness exists.”  See MPEP § 2144.05. Alzner further discloses the relatively rigid resin has an ultimate elongation of less than about 50% (col. 2, lines 41-43). Alzner teaches that a composition comprising the blend of resins has desirable tensile strength, ultimate elongation, hardness, and recovery characteristics (col. 2, lines 18-20).  Alzner further discloses the resin has a tensile strength of more than 7000 psi (col. 2, lines 50-51).
	Further, Albro discloses a protective film having self-healing properties and scuff resistance comprising a blend of soft polymers selected from polyurethanes and olefin-type elastomers (col 5, lines 63-67).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to produce the top layer of Chacko using the composition comprising the blend of resins of Alzner. The motivation for doing so would have been that the composition of Alzner has desirable tensile strength, ultimate elongation, hardness, and recovery characteristics; furthermore, the polyurethane blend of Alzner far exceeds the minimum requirements for tensile strength and elongation required by Chacko. Further, it would have been obvious to include the olefin-type elastomer with the polyurethanes. The motivation for doing so would have been that protective films comprising polyurethanes and olefin-KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Regarding the limitations “wherein the film passes a rivet test… less than 0.0625 (1.58 mm” recited in lines 9-17 of claim 1; “wherein the film exhibits a minimum elongation of 180% and a maximum tensile strength of 0.5 pound per square inch” recited in lines 1-3 of claim 41; and “wherein the film passes a shrinkage test… is less than 0.33% in both machine and cross directions” recited in lines 1-7 of claim 42, The prior art combination an encompasses an embodiment wherein the protective film is substantially the same as that of the claim; therefore, one of ordinary skill in the art would expect the film of the embodiment encompassed by the prior art combination to have the same properties as that of the claim (e.g., a rivet test passing property, ultimate elongation, minimum tensile strength, and shrinkage test passing property). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).


Regarding instant claim 5, Chacko further discloses the film comprises at least one additive added to the layer, wherein the additive is selected from a group including UV stabilizing agents, free-radical scavengers, cross-linking agents, thickeners, flow and leveling agents, rheology modifiers, surfactants, defoamers, dispersants, wetting agents, dyes, pigments, co-solvents, or combinations thereof (page 2, paragraph [0031]).

Regarding instant claim 6, Chacko further discloses the film further includes an adhesive layer (page 4, paragraph [0049]) in contact with a surface of the film (page 4, paragraphs [0051-0052]; FIGs. 4 and 5).

Regarding instant claims 7-8, 10-11, and 43-44 Chacko discloses a film laminate comprising a top layer <502>, an adhesive layer <506> (i.e., an intermediate layer), an ink layer <510>, and an underlying substrate layer <512> (the combination of which reads on the claimed substrate layer having a printed or image indicia thereon). Chacko further discloses the top layer is made of polyurethane, polyurethane acrylic copolymer, polyurethane-acrylic blend, or urethane-acrylic hybrid polymer (page 2, paragraph [0027]). Since Chacko discloses a non-PVC and does not disclose films necessarily comprising PVCs, the film is free or substantially free of polyvinyl chloride based polymer. Chacko further discloses example top layers comprising an amount of 
	Chacko does not explicitly disclose at least two different polyurethanes in a specific amount, wherein each polyurethane has a specific ultimate elongation. Further, Chacko does not explicitly disclose a third polymer mixed with the at least two different polyurethanes.
	However, Alzner discloses a blend of resins comprising a an elastomeric polyurethane resin and a relatively rigid polyurethane resin, wherein the elastomeric resin is present in an amount of from about 50% to about 80% by weight and the relatively rigid resin accounts for about 20% to about 50% by weight (col. 2, lines 28-33). Alzner further discloses the elastomeric resin has an ultimate elongation of more than about 200% (col. 2, lines 40-41), i.e., including the claimed range of more than 400%; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Alzner further discloses the relatively rigid resin has an ultimate elongation of less than about 50% (col. 2, lines 41-43). Alzner teaches that a composition comprising the blend of resins has desirable tensile strength, ultimate elongation, hardness, and recovery characteristics (col. 2, lines 18-20).
	Further, Albro discloses a protective film having self-healing properties and scuff resistance comprising a blend of soft polymers selected from polyurethanes and olefin-type elastomers (col 5, lines 63-67).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Regarding the limitations “wherein the film passes a rivet test… less than 0.0625 (1.58 mm” recited in lines 10-18 of claim 7; “wherein the film exhibits a minimum elongation of 180% and a maximum tensile strength of 0.5 pound per square inch” recited in lines 1-3 of claim 43; and “wherein the film passes a shrinkage test… is less than 0.33% in both machine and cross directions” recited in lines 1-7 of claim 44, the prior art combination encompasses an embodiment wherein the protective film is substantially the same as that of the claim; therefore, one of ordinary skill in the art would expect the film of the embodiment encompassed by the prior art combination to have the same properties as that of the claim (e.g., a rivet test passing property, ultimate elongation, minimum tensile strength, and shrinkage test passing property). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Alzner and Albro with Chacko to obtain the invention as specified by the instant claims.

Regarding instant claim 12, Chacko further discloses at least one additive added the top wherein the additive is selected from a group including UV stabilizing agents, free-radical scavengers, cross-linking agents, thickeners, flow and leveling agents, rheology modifiers, surfactants, defoamers, dispersants, wetting agents, dyes, pigments, co-solvents, or combinations thereof (page 2, paragraph [0031]).

Regarding instant claims 13, 15, and 45-46, Chacko discloses non-PVC films and non-PVC film laminates for use with small format and large format graphic films and presentations, advertising media, promotional media, static visual communications, and other commercial applications (i.e., an advertising or informational graphic) (page 1, paragraph [0002]). Chacko discloses the film laminate comprises a top layer <500>, an ink layer <510>, an underlying substrate layer <512> (the combination of which reads on the claimed surface having promotional indicia provided thereon), and an adhesive layer <506> that attaches the back face of the film to the surface (page 4, paragraph [0052]; FIG. 5). Chacko further discloses the top layer is made of polyurethane, [0027]). Since Chacko discloses a non-PVC and does not disclose films necessarily comprising PVCs, the film is free or substantially free of polyvinyl chloride based polymer. Chacko further discloses example top layers comprising an amount of polyurethane within the claimed range of 70% to 99% by weight of the film, i.e., 95.05%, 96.78%, 93.45%, 92.60%, and 94.95% (page 6, TABLE 2).
	Chacko does not explicitly disclose at least two different polyurethanes in a specific amount, wherein each polyurethane has a specific ultimate elongation. Further, Chacko does not explicitly disclose a third polymer mixed with the at least two different polyurethanes.
	However, Alzner discloses a blend of resins comprising a an elastomeric polyurethane resin and a relatively rigid polyurethane resin, wherein the elastomeric resin is present in an amount of from about 50% to about 80% by weight and the relatively rigid resin accounts for about 20% to about 50% by weight (col. 2, lines 28-33). Alzner further discloses the elastomeric resin has an ultimate elongation of more than about 200% (col. 2, lines 40-41), i.e., including the claimed range of more than 400%; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Alzner further discloses the relatively rigid resin has an ultimate elongation of less than about 50% (col. 2, lines 41-43). Alzner teaches that a composition comprising the blend of resins has desirable tensile strength, ultimate elongation, hardness, and recovery characteristics (col. 2, lines 18-20).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to produce the top layer of Chacko using the composition comprising the blend of resins of Alzner. The motivation for doing so would have been that the composition of Alzner has desirable tensile strength, ultimate elongation, hardness, and recovery characteristics. Further, it would have been obvious to include the olefin-type elastomer with the polyurethanes. The motivation for doing so would have been that protective films comprising polyurethanes and olefin-type elastomers are art-recognized as having self-healing properties and scuff resistance. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Regarding the limitations “wherein the film passes a rivet test… less than 0.0625 (1.58 mm” recited in lines 12-20 of claim 13; “wherein the film exhibits a minimum elongation of 180% and a maximum tensile strength of 0.5 pound per square inch” recited in lines 1-3 of claim 45; and “wherein the film passes a shrinkage test… is less than 0.33% in both machine and cross directions” recited in lines 1-7 of claim 46, the prior art combination encompasses an embodiment wherein the protective film is substantially the same as that of the claim; therefore, one of ordinary skill in the art would expect the film of the embodiment encompassed by the prior art combination to prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Alzner and Albro with Chacko to obtain the invention as specified by the instant claim.

Regarding instant claims 16, 18, 20, and 47-48, Chacko discloses non-PVC films and non-PVC film laminates for use with small format and large format graphic films and presentations, advertising media, promotional media, static visual communications, and other commercial applications (i.e., an advertising or informational graphic) (page 1, paragraph [0002]). Chacko discloses the film laminate comprises a top layer <500>, an ink layer <510>, and an underlying substrate layer <512> comprising a printable material (the combination of which reads on the claimed printable substrate having front and back faces, the front face having promotional indicia provided thereon, and the substrate includes a print layer) (page 4, paragraph [0052]; FIG. 5). Chacko further discloses the film is applied to a surface through the use of an adhesive [0054], FIG. 6). Chacko further discloses the top layer is made of polyurethane, polyurethane acrylic copolymer, polyurethane-acrylic blend, or urethane-acrylic hybrid polymer (page 2, paragraph [0027]). Since Chacko discloses a non-PVC and does not disclose films necessarily comprising PVCs, the film is free or substantially free of polyvinyl chloride based polymer. Chacko further discloses example top layers comprising an amount of polyurethane within the claimed range of 70% to 99% by weight of the film, i.e., 95.05%, 96.78%, 93.45%, 92.60%, and 94.95% (page 6, TABLE 2).
	Chacko does not explicitly disclose at least two different polyurethanes in a specific amount, wherein each polyurethane has a specific ultimate elongation. Further, Chacko does not explicitly disclose a third polymer mixed with the at least two different polyurethanes.
	However, Alzner discloses a blend of resins comprising a an elastomeric polyurethane resin and a relatively rigid polyurethane resin, wherein the elastomeric resin is present in an amount of from about 50% to about 80% by weight and the relatively rigid resin accounts for about 20% to about 50% by weight (col. 2, lines 28-33). Alzner further discloses the elastomeric resin has an ultimate elongation of more than about 200% (col. 2, lines 40-41), i.e., including the claimed range of more than 400%; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Alzner further discloses the relatively rigid resin has an ultimate elongation of less than about 50% (col. 2, lines 41-43). Alzner teaches that a composition comprising the blend 
	Further, Albro discloses a protective film having self-healing properties and scuff resistance comprising a blend of soft polymers selected from polyurethanes and olefin-type elastomers (col 5, lines 63-67).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to produce the top layer of Chacko using the composition comprising the blend of resins of Alzner. The motivation for doing so would have been that the composition of Alzner has desirable tensile strength, ultimate elongation, hardness, and recovery characteristics. Further, it would have been obvious to include the olefin-type elastomer with the polyurethanes. The motivation for doing so would have been that protective films comprising polyurethanes and olefin-type elastomers are art-recognized as having self-healing properties and scuff resistance. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Regarding the limitations “wherein the film passes a rivet test… less than 0.0625 (1.58 mm” recited in lines 16-24 of claim 16; “wherein the film exhibits a minimum elongation of 180% and a maximum tensile strength of 0.5 pound per square inch” recited in lines 1-3 of claim 47; and “wherein the film passes a shrinkage test… is less than 0.33% in both machine and cross directions” recited in lines 1-7 of claim 48, the prior art combination encompasses an embodiment wherein the protective is prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Alzner and Albro with Chacko to obtain the invention as specified by the instant claim.

Regarding instant claim 19, Chacko further discloses the adhesive layer is selected from permanent, removable, or repositionable adhesives (page 4, paragraph [0049]).

Regarding instant claims 21, Chacko further discloses at least one additive added to either one or both of the top and bottom layers, wherein the additive is selected from a group including UV stabilizing agents, free-radical scavengers, cross-linking agents, thickeners, flow and leveling agents, rheology modifiers, surfactants, [0031]).

Regarding instant claims 22, 24, and 49-50, Chacko discloses a roll or sheet of graphic advertising comprising advertising indicia comprising a top layer <502>, an ink layer <510>, and an underlying substrate comprising a printable material (the combination of which meets the claimed advertising indicia and a substrate layer including a print layer) (page 4, paragraphs [0052-0054]; FIGs. 5-7). ). Chacko further discloses the top layer is made of polyurethane, polyurethane acrylic copolymer, polyurethane-acrylic blend, or urethane-acrylic hybrid polymer (page 2, paragraph [0027]). Since Chacko discloses a non-PVC and does not disclose films necessarily comprising PVCs, the film is free or substantially free of polyvinyl chloride based polymer. Chacko further discloses example top layers comprising an amount of polyurethane within the claimed range of 70% to 99% by weight of the film, i.e., 95.05%, 96.78%, 93.45%, 92.60%, and 94.95% (page 6, TABLE 2).
	Chacko does not explicitly disclose at least two different polyurethanes in a specific amount, wherein each polyurethane has a specific ultimate elongation. Further, Chacko does not explicitly disclose a third polymer mixed with the at least two different polyurethanes.
	However, Alzner discloses a blend of resins comprising a an elastomeric polyurethane resin and a relatively rigid polyurethane resin, wherein the elastomeric resin is present in an amount of from about 50% to about 80% by weight and the relatively rigid resin accounts for about 20% to about 50% by weight (col. 2, lines 28-prima facie case of obviousness exists.”  See MPEP § 2144.05. Alzner further discloses the relatively rigid resin has an ultimate elongation of less than about 50% (col. 2, lines 41-43). Alzner teaches that a composition comprising the blend of resins has desirable tensile strength, ultimate elongation, hardness, and recovery characteristics (col. 2, lines 18-20).
	Further, Albro discloses a protective film having self-healing properties and scuff resistance comprising a blend of soft polymers selected from polyurethanes and olefin-type elastomers (col 5, lines 63-67).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to produce the top layer of Chacko using the composition comprising the blend of resins of Alzner. The motivation for doing so would have been that the composition of Alzner has desirable tensile strength, ultimate elongation, hardness, and recovery characteristics. Further, it would have been obvious to include the olefin-type elastomer with the polyurethanes. The motivation for doing so would have been that protective films comprising polyurethanes and olefin-type elastomers are art-recognized as having self-healing properties and scuff resistance. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Alzner and Albro with Chacko to obtain the invention as specified by the instant claim.

Regarding instant claim 25, Chacko further discloses an adhesive layer <506> provided on the bottom layer <502> (page 4, paragraph [0052]; FIG. 5).

Regarding instant claim 26, Chacko further discloses a release liner is used to protect the adhesive from inadvertent contact with unintended surfaces (page 4, paragraph [0050]).

Regarding instant claim 27, Chacko further discloses the film laminate, wherein the film laminate comprises a top layer <502> and an underlying substrate layer <512> comprising a printable material (page 4, paragraph [0052]; FIG. 5). When the film laminate is construed into a roll (i.e., page 4, paragraph [0054]; FIG. 7), the underlying substrate layer is necessarily provided over the film layer, as claimed.

Regarding instant claim 28, Chacko further discloses at least one additive added to either one or both of the top and bottom layers, wherein the additive is selected from a group including UV stabilizing agents, free-radical scavengers, cross-linking agents, thickeners, flow and leveling agents, rheology modifiers, surfactants, defoamers, dispersants, wetting agents, dyes, pigments, co-solvents, or combinations thereof (page 2, paragraph [0031]).

(3) Response to Argument
In response to Appellant’s arguments regarding the prior art rejections of record, the grounds of rejection are maintained because Appellant’s arguments are unpersuasive.
Primarily, Appellant contends that Chacko does not disclose, teach, or suggest multiple features of the independent claims. Specifically, Appellant relents that Chacko discloses a top layer containing a polyurethane; however, Appellant points out that Chacko does not disclose a film including a mixture comprising two different polyurethanes and a select third polymer. Appellant traverses the position of the Office that Alzner remedies at least one of the shortcomings of Chacko because Appellant argues that Alzner is nonanalogous art. Appellant alleges that a skilled artisan looking to prepare a film used in marketing advertising campaigns, particularly outdoor or other environment-impacted promotions and safety applications would not look to a material used in medical tubing applications.
	Appellant’s arguments regarding the combination of Alzner with Chacko are unpersuasive. It is the Examiner’s position that Alzner is analogous art because it addresses the same problems as the invention. While Appellant contends that the problem addressed by the invention is to an advertising or informational graphic having desirable properties (i.e., resistance to weathering, high gloss, and transparency), the Chacko reference addresses the claimed advertising or informational graphic comprising a polyurethane protective sheet. As to Appellant’s claimed polyurethane composition, it appears that the problem addressed by the invention is to provide a polyurethane composition having tailored characteristics to provide adequate protection, wherein the tailored characteristics include, specifically, a polyurethane composition having an appropriate balance between elasticity and tensile strength. As cited in the prior art rejections of record, Alzner provides a polyurethane composition having desirable tensile strength, ultimate elongation, and hardness. Furthermore, the 
	Furthermore, it must be noted that nothing in the Alzner reference indicates that the polyurethane blend must be in the form of medical tubing in order to exhibit the purported properties (e.g., ultimate elongation and tensile strength). Attention is made to col. 9, lines 5-10 of Alzner, wherein it is disclose that by fusing a mixture of resins, a blend is produced that has a tensile strength and an ultimate elongation or more than 7,000 psi and more than 100%, respectively, and then said resin is extruded to produce tubing. In other words, the desired properties are necessarily possessed by the resin, itself, and not necessarily the form the resin takes (e.g., tubing or film).

Appellant further contends that Albro does not cure the deficiencies of Chacko and Alzner. Specifically, Appellant traverses the position that it would have been obvious to one of ordinary skill in the art to incorporate Albro’s blend of soft polymers selected from polyurethanes and olefin-type elastomers in the combination of Chacko and Alzner because protective films containing polyurethanes and olefin-type elastomers are recognized in the art as having self-healing and scruff resistance properties. Specifically, Appellant argues that Albro merely discloses that Albro discloses that polyurethane resins and olefin-type resins can be blended with other resins; however, Appellant contends that Albro does not provide details as to specifically blending polyurethane resins with olefin-type resins, nor does Albro indicate how many polyurethane resins should be selected and that they should both by combined together with olefin-type elastomers.
	Appellant’s argument as to the reliance on the Albro reference are unpersuasive. Albro at col. 5, lines 63-67 discloses that “[a]s the protective films having self-healing properties and scuff resistance, a soft resin such as a polyurethane resin, an acrylic rubber-like resin, a silicone rubber-like resin, an olefin-type or styrene-type elastomer, or a blend product of polymer alloy thereof with other resins, may be used”. The disclosure of “a blend product” is construed to include a blend of any of the named resins, including the blend of polyurethane resins and olefin-type elastomers cited in the prior art rejection of record.
	In response to Appellant’s argument that Albro does not disclose the number of polyurethane resins to be blended with an olefin-type, one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejection over the prior art combination relies upon the disclosure of Alzner to obviate the claimed polyurethane composition. Appellant merely pointing out that Albro does not also disclose a blend of multiple polyurethane resins is not sufficient to overcome the rejection relying on Albro’s disclosure of the art-recognized combination of a polyurethane and olefin resin.
	Furthermore, while not cited in the prior art rejection of record, it must be noted that, in another embodiment, Chacko discloses a layer comprising a polyurethane-acrylic blend (see Chacko at page 2, paragraph [0026]). Further, Albro discloses a protective film having self-healing properties and scuff resistance comprising a soft resin such as a polyurethane resin, an acrylic rubber-like resin, an olefin-type elastomer, or a blend product (see Albro at col. 5, lines 63-67). Albro suggests that an acrylic resin and an olefin-type elastomer are functionally equivalent resin, readily replaceable resin for the formation of a protective film having self-healing properties and scuff resistance. Therefore, there exists a motivation to replace the acrylic resin in Chacko’s polyurethane-acrylic blend with an olefin-type elastomer to produce a protective sheet having scuff resistance and self-healing properties.

Appellant finally argues that the Examiner is impermissibly engaging in hindsight. Specifically, Appellant cites in Alzner that it is “necessary to determine the requirements for each type of medical application and then develop a suitable material with 
	In response to Appellant’s argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed above, it is the Examiner’s position that Alzner is analogous art because it addresses the same problems as the invention. It appears that the problem addressed by the invention is to provide a polyurethane composition having tailored characteristics to provide adequate protection, wherein the tailored characteristics include, specifically, a polyurethane composition having an appropriate balance between elasticity and tensile strength. As cited in the prior art rejections of record, Alzner provides a polyurethane composition having desirable tensile strength, ultimate elongation, and hardness. Therefore, one of ordinary skill in the art, having the disclosure of Chacko before him or her, would be motivated to look into the prior art of any polyurethane composition in an attempt to find a particularly composition that balances elasticity and tensile strength.

(4) Conclusion of Examiner’s Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Thomas A Mangohig/Examiner, Art Unit 1788                                                                                                                                                                                                        
Conferees:
/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.